Judgment, Supreme Court, New York County (Sheila AbdusSalaam, J.), entered April 14, 2005, denying the petition and dismissing this CPLR article 78 proceeding to challenge an internal medicine clerkship evaluation at respondent Kings County Hospital Center, unanimously affirmed, without costs or disbursements.
As the Court of Appeals has stated, “Strong policy considerations militate against the intervention of courts in controversies relating to an educational institution’s judgment of a student’s academic performance” (Matter of Susan M. v New York Law School, 76 NY2d 241, 245 [1990]). For that reason, in the absence of demonstrated bad faith, arbitrariness, capriciousness, irrationality or constitutional or statutory violation, challenges to a particular grade or academic determination relating to a substantive evaluation of a student’s academic capabilities are beyond the scope of judicial review (id. at 246; but see Matter of Olsson v Board of Higher Educ. of City of N.Y., 49 NY2d 408, 413-414 [1980]). No such showing has been made here. Concur—Andrias, J.P., Saxe, Friedman, Marlow and Sullivan, JJ.